Citation Nr: 0504899	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-10 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, to include as secondary to the service 
connected patellofemoral syndrome of the left knee.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by  generalized joint pain based on 
Persian Gulf service.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for ganglion cyst of the left wrist.

4.  Entitlement to an initial increased evaluation for 
patellofemoral syndrome of the left knee; in excess of 10 
percent from November 3, 1995 to March 7, 2004, and in excess 
of 20 percent on and after March 8, 2004.






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1990 to 
June 12, 1991, and from January 15, 1993 to November 2, 1995.  
The veteran also served in Reserves from June 1988 to June 
1991, and from November 1991 to May 1992, and his reserve 
service included his first active duty period serving in 
Southwest Asia during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The RO denied entitlement to service connection for 
lumbosacral strain.  The veteran did not appeal this portion 
of the decision.


The RO denied a claim of entitlement to service connection 
for generalized joint pain due to an undiagnosed illness.  
The RO granted entitlement to service connection for ganglion 
cyst of the left wrist with a noncompensable evaluation, and 
patellofemoral syndrome of the left knee with a 10 percent 
evaluation both effective November 3, 1995, the day following 
date of his last period of active service.  The veteran is 
appealing the original evaluations assigned following an 
award of service connection for left knee patellofemoral 
syndrome and a ganglion cyst of the left wrist.  As such, the 
severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

In August 2004 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for the ganglion cyst 
of the left wrist effective November 3, 1995.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his increased 
rating claim and as such, it remains in appellate status. 

In August 2001 the RO denied entitlement to service 
connection for lumbosacral strain as secondary to service-
connected patellofemoral syndrome of the left knee.  The 
veteran did not appeal this denial.  Accordingly, the Board 
has construed the issue for appellate review referable to 
lumbosacral strain as reported on the title page.  

In July 2002 the veteran presented oral testimony before a 
Decision Review Officer at the RO.  A transcript of his 
testimony has been associated with the claims file.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for lumbosacral strain being remanded is addressed 
in the REMAND portion of this decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations from January 1991 to May 1991.

2.  The competent and probative evidence of record does not 
establish that the veteran has an undiagnosed illness 
manifested by generalized joint pain based on his service in 
the Persian Gulf.  Joint pain has been attributed to known 
diagnoses.

3.  The competent and probative evidence of record does not 
establish that the veteran's ganglion cyst of the left wrist 
is productive of either favorable or unfavorable ankylosis.

4.  The competent and probative evidence of record 
establishes that the veteran's patellofemoral syndrome of the 
left knee was only slightly disabling from November 3, 1995 
to March 7, 2004.

5.  On March 8, 2004, range of left knee motion became 
additionally limited by pain following repetitive use.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by generalized joint 
pain was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).

2.  The criteria for an initial disability rating in excess 
of 10 percent for ganglion cyst of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5214, 5215 (2001); 38 C.F.R. § 4.71a, Diagnostic codes 
5214, 5215 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for patellofemoral syndrome of the left knee from 
November 3, 1995 to March 7, 2004 have not been met.  .

4.  The criteria for an evaluation in excess of 20 percent 
for patellofemoral syndrome of the left knee on and after 
March 8, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes 5257-5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the VCAA.  
The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  





In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The 1995 and 2000 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the December 1997, August 2001, 
February 2002, and August 2004 rating decisions, the February 
1998 and February 2003 statements of the case (SOC), the 
April 2002, February 2003, and August 2004 supplemental 
statements of the case (SSOCs), and the November 2003 letter 
sent to the veteran pursuant to the July 2003 Board remand 
from the Tiger Team Remand Unit located in Cleveland, Ohio, 
explaining the provisions of the VCAA.  

This letter clearly indicated what type of evidence was 
necessary to establish service connection and increased 
ratings.  The letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). VA outpatient 
treatment records, reports of VA examination, and private 
treatment records were obtained in support of his claims.  
The veteran also testified before the RO in July 2002.  The 
transcript has been obtained and associated with the claims 
folder.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran has clearly advised as to 
which portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  VA has satisfied its duties to inform 
and assist him in this case.  Further development and further 
expending of VA's resources is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over a 
year to respond to that VCAA notice, and that he has given no 
indication of additional evidence that has not been obtained, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  


In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

While the Board notes that the veteran previously contended 
that his service medical records were not complete, numerous 
efforts were made to obtain records dated between 1988 and 
1992.  Requests for records from the Army Personnel Center, 
the Reserves, and Luke Air Force Base all resulted in a 
negative response.  

The veteran sent copies of medical records in response to a 
request from the RO to send all service medical records in 
his possession.  All avenues have been exhausted and any 
further attempts to secure any potentially missing records 
would be futile. 38 U.S.C.A. § 5103A(b)(3).

An additional VA examination is not necessary in the instant 
case. 38 U.S.C.A. § 5103A(d).  The veteran has already been 
afforded several VA medical examinations.  There is 
sufficient medical evidence to make a decision on the claims. 
Id.  The requirements of the VCAA have been substantially met 
by the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claims on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).




It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, 18 
Vet. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the December 1997 AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  While 
the VCAA letter was mailed in November 2003, it was done 
pursuant to Board remand.  

Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in November 1995.  Thereafter, in the December 1997 
rating decision, the RO denied the claim of entitlement to 
service connection for generalized joint pain, but granted 
service connection for disorders of the left wrist and knee.  

It is only after these rating actions were promulgated and at 
the direction of the Board in the July 2003 remand, was 
specific VCAA notice provided to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See the references to the documents issued to the veteran set 
out above.  However, the Board notes that development letters 
were in fact sent in 1996 and 1997 prior to the December 1997 
adjudication and in March 2001 prior to the August 2001 
adjudication.  These letters requested evidence in support of 
his claims. 



Because the November 2003 VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudications, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  


Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the veteran has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claims.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

 The veteran in essence has been invited to submit any 
evidence he had regarding the matters at issue.  Also, 
the Board notes that the medical records collectively 
address the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Factual Background

Undiagnosed Illness

The veteran served in the Southwest Asia Theater of 
Operations between January 1991 and May 1991.  He was ordered 
to active duty in support of Operation Desert Shield and 
Operation Desert Storm.

Service medical records show the veteran complained of 
painful joints on his October 1992 Report of Medical History.  
Corresponding doctor's notes reveal he had a painful left 
knee.  Additional complaints in service were referable to the 
left wrist and back.  A September 1995 Report of Medical 
History also showed complaints of joint pain in the wrists 
and knees.

A September 1996 Mental Disorders VA examination noted joint 
pain along Axis III.  Upon VA examination in October 1996 the 
veteran complained of chronic musculoskeletal pain and 
intermittent generalized joint pain.  He was diagnosed with 
bilateral patellofemoral syndrome, chronic lumbosacral 
strain, and chronic cervical strain.

In September 1996, the veteran reported for a Persian Gulf 
War Examination.  He reported having been exposed to smoke 
from oil fires and that he ate or drank food contaminated 
with smoke, oil, or other chemicals.  He also reported his 
skin was exposed to diesel or other petrochemical fuel.  

He described joint pain beginning in November 1991.  He 
further explained that joint pain was manifested in his 
knees, wrist, and back.  A December 1996 letter to the 
veteran stated there was evidence of medical conditions 
potentially associated with his military environment.  
However, the September 1996 clinical evaluation was negative 
for diagnoses, to include any undiagnosed illnesses.

VA outpatient treatment records dated in 1996 show complaints 
of joint pain, specifically, the knees, wrists, and back.  
Entries dated in 1997 show the veteran was diagnosed with 
arthralgias after complaints of bilateral wrist pain.

The veteran was afforded a VA Orthopedic examination in March 
1998.  The examiner found subjective left knee pain with an 
essentially normal examination.  A VA joint examination also 
dated in September 1998, contains complaints regarding the 
left wrist and knees.  The examiner found the veteran to be 
in no acute distress. It was the examiner's impression that 
he was status post arthroscopy of the left wrist and had 
subjective complaints of pain in the knees and elbows without 
objective manifestations.

VA outpatient treatment records dated in October 2000 note a 
finding of unspecified joint pain.  However, the veteran was 
also diagnosed with decreased lumbar lordosis and L2-3 disc 
disease.

Upon VA examination in June 2001, the veteran reported 
complaints of left knee and low back pain.  He was diagnosed 
with left knee strain and minor degenerative disc disease of 
the lumbar spine.

Complaints in VA outpatient treatment records dated between 
2001 and 2002 were in reference to the back and knees.  

The veteran was afforded a VA joints examination in March 
2004.  He presented with subjective complaints of bilateral 
knee pain, left wrist pain and low back pain.  MRI reports 
dated in January 2003, showed a small medial meniscus tear of 
the right knee and medial and lateral menisci degenerative 
changes of the left knee.  February 2002 x-rays of the lumbar 
spine showed slight narrowing of L3-4 and L4-5.  There was no 
change in x-rays of the left wrist from 1996.


Left Wrist

A May 1994 magnetic resonance imaging (MRI) showed a ganglion 
cyst of the left wrist.  In December 1994, the veteran was 
afforded a diagnostic wrist arthroscopy.  He had pain on 
extreme dorsiflexion and tenderness to palpation.  There was 
loss of grip strength.  He tolerated the procedure well and 
he left the operating room in good condition.

In a September 1996 Persian Gulf Examination, the veteran 
complained of wrist pain.  Upon VA examination in October 
1996, he complained of left wrist pain.  He reported that his 
wrist was functioning well.  Physical examination found the 
wrist to be normal and with full range of motion.

VA outpatient treatment records dated in September 1996, 
contain complaints of left wrist pain.  An entry dated in 
February 1997, shows complaints of bilateral wrist pain.  
There was good range of motion.  There was no heat, redness, 
or swelling.  The veteran was diagnosed with arthralgias.

A September 1998 joints examination shows the veteran 
complained of occasional numbness in the tips of his fourth 
and fifth digits.  He further complained of daily wrist pain 
and swelling.  There was full motion.  He reported that he 
had weakness manifested by an inability to grab onto things.  
He denied incoordination and was unsure as to the meaning of 
fatigability.  Objectively, the left wrist demonstrated 
slight tenderness about the dorsal mid-carpal region to 
palpation.  Grip was normal.  




Measured range of motion in degrees was as follows: 
dorsiflexion 70 degrees; plantar flexion 50 degrees; ulnar 
deviation 45 degrees; and radial deviation 30 to 35 degrees.  
The examiner concluded the veteran had essentially no 
additional loss with respect to various factors of the left 
wrist.

VA outpatient treatment records dated between 1999 and 2001 
contain some complaints of wrist pain in 2000.  

In June 2001, the veteran was afforded a VA orthopedic 
examination.  The examination did not contain complaints or 
findings with respect to the left wrist.

X-rays of the left wrist dated in February 2002 showed no 
obvious abnormality of the visualized bones or articulations.  
There was no obvious soft tissue abnormality seen.

The veteran was afforded a VA joints examination in March 
2004.  He reported daily pain and limited motion in his left 
wrist.  He denied swelling.  The examiner found some 
tenderness mid-dorsum.  There were no palpable masses or 
swelling.  Dorsiflexion and manual muscle strength were 5/5.  
Palmar flexion was 4/5.  Range of motion in degrees was as 
follows: active dorsiflexion 70 degrees, passive 75 degrees; 
active palmar flexion 55 degrees, passive 85 degrees; active 
and passive radial deviation was 20 degrees; and ulnar 
deviation active and passive was 45 degrees.  There were some 
complaints of pain at the terminal degrees.

The examiner concluded with respect to the DeLuca factors, 
based on pain, functional impairment of the left wrist was 
slight.  There was some weakness, but no excessive 
fatigability, incoordination, swelling, deformity or gross 
atrophy.  The examiner further opined subjective left wrist 
pain was visibly manifested upon passive dorsiflexion and 
palmar flexion motions.


Left Knee

The veteran was afforded a VA general medical examination in 
October 1996.  He complained of left knee pain and occasional 
locking and giving way.  He had a normal gait without 
assistive device.  While he was supine, there was full range 
of motion of both knees.  There was positive crepitus and 
patella grind apprehension.  There was positive McMurray and 
negative Lachman's.

In March 1998, the veteran was afforded a VA orthopedic 
examination.  He informed the examiner he walked with a limp 
daily and occasional swelling.  He did report giving way on 
occasion.  He denied weakness.  

There was slight tenderness about the left medial femoral 
condyle and anterior aspect medial joint line.  Cruciate and 
collateral ligaments are stable.  McMurray test was negative.  
Muscle strength was normal.  There was no effusion or 
crepitation.  He demonstrated very slight varus orientation 
right and left.  Passive motion of patella side to side and 
on backwards compression of the patella against the femoral 
condyle on the left was negative.  There was pain.  Active 
measured range of motion of left knee in degrees was 0 
degrees of extension and flexion between 140 and 145 degrees.  
X-rays of the left knee were unremarkable.  There was no 
fracture or destruction lesion.  There was no free joint 
bodies or meniscal calcifications.  The examiner found 
subjective left knee pain with an essentially normal 
examination.  The examiner concluded the veteran had no 
functional impairments.

A September 1998 VA joints examination shows complaints of 
weekly swelling, giving way, and weakness.  With regard to 
incoordination the veteran reported a limp.  Physical 
examination of the knee resulted in normal gait and slight 
tenderness about the posterior aspect of the medial joint 
line.  The cruciate and collateral ligaments were stable.  
McMurray test was negative.  There was no effusion, pain on 
passive motion of the patella, or crepitation palpated on 
active motion of the knee.  Muscle strength testing was 
normal.  Extension was to zero degrees and flexion was to 145 
degrees.  The examiner concluded that subjective complaints 
of pain were without objective substantiation.  There was no 
additional functional loss.

VA outpatient treatment records dated between 1999 and 2001, 
note complaints of knee pain in 2000.  

The veteran was afforded a VA orthopedic examination in June 
2001.  He presented with subjective complaints of aching, 
swelling, weakness, fatigability, and pain in his left knee.  
His gait was normal.  There was no tenderness to palpation.  
Cruciate and collateral ligaments were stable.  There was no 
effusion or crepitation.  
Extension was to zero degrees and flexion to 145 degrees.  A 
June 2001 addendum shows the veteran did not report for left 
knee x-rays.  He was diagnosed with left knee strain.

X-rays of the left knee dated in February 2002 were normal.  
There was no obvious abnormality of the visualized bones or 
articulations and there was no soft tissue abnormality seen.

The veteran was afforded a VA joints examination in March 
2004.  The examiner noted that a MRI report of the left knee 
dated in January 2003 showed medial and lateral menisci 
degenerative change.  He reported daily pain and occasional 
swelling.  He reported no effect on work and flare-ups about 
two to three times a week.  He denied any current treatment.  
There was no tenderness to palpation.  Cruciate and 
collateral ligaments were stable.  There was no effusion or 
crepitation palpated on active motion.  Internal and external 
rotation caused some complaints of discomfort, both medially 
and laterally.  Range of motion in degrees was extension to 
zero degrees and active and passive extension to 130 degrees.  
There was some slight complaint of pain at terminal flexion. 

The examiner found no fatigability, incoordination or 
weakness.  Functional impairment was rated as slight.  Range 
of motion was more likely than not additionally limited by 
pain following repetitive use, but degrees could not be 
stated as the examiner indicated it would be speculative.  
There was no swelling, deformity, or gross atrophy.  The 
examiner concluded that the left knee disability did not have 
any effect on ability to perform average employment in a 
civil occupation.


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia Theater of 
Operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.
(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia Theater of Operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                 `(13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated.  Except as 
provided in paragraph (2), notwithstanding any other 
provision of law any grant of service-connection protected 
under this subsection shall remain service-connected for 
purposes of all provisions of law under this title.

`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or `(B) it is clearly 
shown from military records that the person concerned 
did not have the requisite service or character of 
discharge.

       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  In Sec. 3.317, paragraph (a)(1)(i) 
is amended by removing "December 31, 2001" and adding, in 
its place, "December 31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms, which may be manifestations of 
undiagnosed illness, include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia Theater of Operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 

Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 




(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.

(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section.  

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 


(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).
SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 

This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).


Increased Ratings

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. 

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. 38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  

Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45 (2004).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.
The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  

A 30 percent rating is appropriate where flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.


Analysis

Generalized Joint Pain

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for an undiagnosed illness manifested by generalized joint 
pain is not warranted.  In this regard, the appellant, a 
Persian Gulf veteran, has not been found to have a 
'qualifying chronic disability' for purposes of VA 
compensation. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  
As noted previously, a 'qualifying chronic disability' means 
a chronic disability resulting from a medically unexplained 
chronic multisymptom illness such as an undiagnosed illness 
manifested by joint and muscle pain. 

In the instant case, the complained of symptomatology has 
been attributed to other known diagnoses.  The veteran has 
been service connected for a ganglion cyst of the left wrist 
and bilateral patellofemoral syndrome.  

With respect to his complaints referable to his low back, he 
has been diagnosed with lumbosacral strain and degenerative 
disc disease.  Further, upon the most recent examination in 
2004, there were no complaints of generalized joint pain.  

Though the veteran contends that he has an undiagnosed 
illness manifested by generalized joint pain as a result of 
his active service and specifically as secondary to duty 
service in the Gulf War, he is not competent to offer medical 
opinions. Espiritu, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an undiagnosed illness 
manifested by generalized joint pain.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (2990).


Ganglion Cyst of the Left Wrist

Initially, the Board notes that during the pendency of this 
claim, the rating criteria for evaluating ankylosis and 
limitation of motion of digits of the hands were amended, 
effective from August 26, 2002.  See 67 Fed. Reg. 144, 48784-
48787 (July 26, 2002).  However, the diagnostic criteria for 
ankylosis of the wrist (diagnostic code 5214) and limitation 
of motion of the wrist (diagnostic code 5215) were not 
amended.  The veteran does not contend, nor does the evidence 
of record support a finding of involvement of either multiple 
or individual digits of the left hand. 

The veteran's left wrist is currently rated as 10 percent 
disabling.  Under diagnostic code 5214, a 30 percent rating 
is warranted for favorable ankylosis of the wrist (major) in 
20 to 30 degrees of dorsiflexion. 38 C.F.R. § 4.71a.  A 40 
percent rating is assigned for ankylosis of the wrist (major) 
in any other position, except favorable. Id.  A 50 percent 
rating is assigned for unfavorable ankylosis of the wrist 
(major) in any degree of palmar flexion or with ulnar or 
radial deviation.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
ganglion cyst of the left wrist, more closely approximates 
the criteria for the currently assigned 10 percent rating. 
See 38 C.F.R. §§ 4.3, 4.7.   In this regard, there is no 
objective evidence of ankylosis of the veteran's left wrist 
to warrant an increased rating. 

VA outpatient treatment records dated in February 1997 show 
the veteran had good range of motion.  There was no heat, 
redness, or swelling.  Upon VA examination in September 1998, 
range of motion in degrees was as follows: dorsiflexion 70 
degrees; plantar flexion 50 degrees; ulnar deviation 45 
degrees; and radial deviation 30 to 35 degrees.  The examiner 
concluded the veteran had essentially no additional loss with 
respect to various factors of the left wrist.

Finally, upon VA joints examination in March 2004, range of 
motion in degrees was as follows: active dorsiflexion, 70 
degrees; passive dorsiflexion, 75 degrees; active palmar 
flexion, 55 degrees; passive palmar flexion, 85 degrees; 
active and passive radial deviation, 20 degrees; and active 
and passive ulnar deviation, 45 degrees.  The examiner 
concluded with respect to the DeLuca factors, based on pain, 
functional impairment of the left wrist was slight.  There 
was some weakness, but no excessive fatigability, 
incoordination, swelling, deformity or gross atrophy.  Left 
wrist pain was visibly manifested upon passive dorsiflexion 
and palmar flexion motions.

In light of the veteran's credible complaints of pain 
experienced in his left wrist, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  As noted above, 
functional impairment was rated as slight.  Further, upon his 
most recent examination there was no excessive fatigability, 
incoordination, swelling, deformity or gross atrophy.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the ganglion cyst 
of the left wrist and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  

At present, however, there is no basis for assignment of an 
increased evaluation, to include "staged" ratings, other 
than that noted above.  See Fenderson, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria in the February 1998 SOC and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's left wrist has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment.  

The assigned 10 percent rating adequately compensates the 
veteran for the nature and extent of severity of his ganglion 
cyst of the left wrist.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this matter.


Left Knee Patellofemoral Syndrome

The veteran's left knee is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, diagnostic codes 5257 and 
5260.  Under diagnostic code 5257, a 10 percent rating is 
warranted for slight impairment of the knee with recurrent 
subluxation or lateral instability; 20 percent for moderate 
impairment; and 30 percent for severe impairment. 38 C.F.R. 
§ 4.71a.  Under diagnostic code 5260 a 10 percent rating is 
assigned for flexion of the leg limited to 45 degrees; 20 
percent for flexion to limited to 30 degrees; and 30 percent 
for flexion limited to 15 degrees. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
patellofemoral syndrome of the left knee more closely 
approximates the currently assigned initial 10 percent 
rating. See 38 C.F.R. §§ 4.3, 4.7.  However, a 20 percent 
rating is warranted from March 8, 2004, the date of the last 
VA examination of record.

Prior to this examination, the veteran had full range of 
motion in his left knee upon VA examination in October 1996.  
The VA examiner in March 1998, concluded the veteran had only 
subjective left knee pain with an essentially normal 
examination.  Additionally, the veteran had no functional 
impairments and his cruciate and collateral ligaments were 
stable and there was no effusion or crepitation.  

During his September 1998 VA examination, the veteran 
demonstrated very slight varus orientation right and left.  
The cruciate and collateral ligaments were stable.  The 
examiner concluded that subjective complaints of pain were 
without objective substantiation and that there was no 
additional functional loss.  In June 2001, cruciate and 
collateral ligaments were once again stable without effusion 
or crepitation. 

Between October 1996 and the June 2001, range of motion of 
the left knee was zero degrees of extension and flexion 
between 140 and 145 degrees.  There was no deterioration in 
the left knee until the final VA joints examination in March 
2004.  At that time, while extension remained at zero 
degrees, active and passive range of motion decreased to 130 
degrees, with slight complaints of pain at terminal flexion.  
The examiner opined range of motion was more likely than not 
additionally limited by pain following repetitive use, but 
degrees could not be stated as the examiner indicated it 
would be speculative.  

Therefore, affording all reasonable doubt, the increased 
rating is based on the veteran's credible complaints of left 
knee pain.  Functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
were also considered and are reflected in the increased 
rating from March 2004.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

While a 20 percent rating is warranted from March 8, 2004, 
under diagnostic code 5257, there is no objective evidence of 
severe knee impairment to warrant a 30 percent rating.  As 
noted above, functional impairment has only been rated as 
slight.  There were no objective manifestations of excessive 
fatigability, incoordination, swelling, deformity, or gross 
atrophy. 

The Board also considered higher ratings under other 
analogous criteria, however; there was no evidence of 
ankylosis of the left knee (diagnostic code 5256), limitation 
of flexion of the leg to 15 degrees (diagnostic code 5260), 
extension of the leg limited to 20 degrees (diagnostic code 
5261), or impairment of the tibia and fibula with marked knee 
disability (diagnostic code 5262).

Radiographic studies of the left knee have repeatedly been 
negative for any osteoarthritic disease process, therefore 
precluding any application of higher or separate disability 
evaluations on the basis of osteoarthritic changes.  


In reaching the foregoing determination, the Board has 
considered the clinical manifestations of patellofemoral 
syndrome of the left knee and its effect on earning capacity 
and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
However, the March 2004 VA examiner concluded that the 
veteran's left knee disability did not have any effect on his 
ability to perform average employment in a civil occupation.  

At present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, supra.


Extraschedular Evaluation

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the left knee has not required frequent 
inpatient care, nor has it markedly interfered with 
employment.  The 10 and 20 percent ratings during the rating 
periods adequately compensate the veteran for the nature and 
extent of severity of his left knee disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this matter.


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by generalized joint pain based on service in the 
Persian Gulf is denied.

Entitlement to an initial rating in excess of 10 percent for 
ganglion cyst of the left wrist is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee from November 3, 
1995 to March 7, 2004, is denied.  

Entitlement to an increased evaluation of 20 percent for 
patellofemoral syndrome of the left knee from March 8, 2004, 
is granted subject to the controlling regulations governing 
monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in November 2003.

As the Board noted in its July 2003 remand of the case to the 
RO for further development and adjudicative action, the 
service medical records shows complaints of chronic low back 
pain.  The appellant's more recent theory of entitlement to 
service connection for a chronic acquired low back disorder 
is predicated on the basis of a claimed secondary 
relationship to his service-connected disability of the left 
knee.  There is VA medical examiner commentary dissociating 
such a relationship; however, as the Board noted in its July 
2003 remand, no VA examiner has addressed the in service 
complaints of low back pain, even though it has been recorded 
that the entire evidentiary record was reviewed.

The veteran is entitled to a fresh, comprehensive review of 
his record by a VA orthopedic specialist who has in fact 
reviewed the entire record, and acknowledged the service 
medical documentation of in severe back pain on more than one 
occasion.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically advise the veteran to submit 
all relevant evidence in his possession.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for any 
low back disorder prior to and since 
service.


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) 
which may be present and whether any 
is/are causally related to his service-
connected left knee patellofemoral 
syndrome.


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
chronic acquired low back disorder(s) 
found on examination is/are related to 
service (note documentation of back 
complaints) on any basis, or if 
preexisting service, was/were aggravated 
thereby?

If it is determined that any back 
disorder(s) found on examination is/are 
not related to service, the medical 
specialist must address the following 
medical issues:

(1) Is it at least as likely as not that 
any chronic acquired low back disorder(s) 
found on examination is/are causally 
related to the service-connected left 
knee patellofemoral syndrome?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left knee patellofemoral syndrome 
aggravates any chronic acquired low back 
disorder(s) found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:



(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired low back disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left knee patellofemoral syndrome based 
on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back 
disorder(s) found on examination is/are 
proximately due to the service-connected 
left knee patellofemoral syndrome.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for a chronic acquired low 
back disorder to include as secondary to 
service-connected left knee 
patellofemoral syndrome.  In so doing, 
the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2004), and Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


